64 N.J. 287 (1974)
315 A.2d 385
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JOSEPH GARRIGAN, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued January 21, 1974.
Decided February 5, 1974.
Amended February 20, 1974.
Mr. John J. Connell argued the cause for appellant (Mr. Henry F. Gill, attorney).
Mr. John De Cicco, Deputy Attorney General, argued the cause for respondent (Mr. William F. Hyland, Attorney General, attorney).
PER CURIAM.
The judgment of the Appellate Division is affirmed substantially for the reasons expressed in the majority's per curiam opinion.